Citation Nr: 1734297	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for compression fracture of T-12 and L1, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim currently resides with the Cleveland, Ohio VARO.     

In February 2015, the Veteran testified at a hearing before the Board.  

In August 2016, the Board remanded the claim for additional development.  

In August 2016, the Board also remanded the issues of entitlement to service connection for neuropathy of the bilateral lower extremities and entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the rating period prior to January 3, 2013.  A June 2017 rating decision granted service connection for right and left lower extremity radiculopathy and assigned 10 percent ratings for each effective March 27, 2006, and entitlement to an earlier effective date for a TDIU was granted with a new effective date of February 29, 2012.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim on appeal can be reached.  

The Veteran was last provided with a VA spine examination which included range of motion testing in January 2013 (subsequent VA examinations did not include range of motion testing).  However, the Board finds this examination to be inadequate.  Specifically, subsequent to this examination, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate.

In sum, the VA examination report of record includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the appeal. 

As the claim is being remanded for other matters, the Board concludes that updated VA treatment records dated since May 2013 should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since May 2013.  Any negative responses should be associated with the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the service-connected thoracolumbar spine disability. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





